Citation Nr: 1244439	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a higher disability evaluation for chondromalacia of the right knee, rated noncompensably disabling from April 14, 2003 to April 26, 2012 and rated as 30 percent disabling from April 27, 2012. 

2. Entitlement to a higher disability evaluation for chondromalacia and degenerative arthritis of the left knee, rated as 10 percent disabling from April 14, 2003 to April 26, 2012 and rated as 20 percent disabling from April 27, 2012. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 1990, and also from January 1991 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida. In September 2003, in evaluating the Veteran's service connected bilateral knee disorder, the RO assigned a separate rating of 10 percent for chondromalacia and degenerative arthritis of the left knee, effective April 14, 2003. In a January 2004 rating decision, in pertinent part, the RO continued the noncompensable rating for chondromalacia of the right knee. The Veteran disagreed with those rating decisions and then appealed the claims to the Board. 

In August 2008 and April 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development. In December 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge. 

Through issuance of a December 2010 decision, the Board denied the Veteran's claims for increased ratings for right and left knee disorders. As to other issues then on appeal, the Board then granted a claim for an increased rating of 30 percent for residuals of a right ulna fracture; and denied a claim for service connection for a chronic disability manifested by fatigue, weight loss and sleep problems, to include as due to undiagnosed illness. 

The Veteran appealed the Board's December 2010 denial of the increased rating claims to the United States Court of Appeals for Veterans Claims (Court). The remaining claims decided pursuant to the Board's December 2010 decision were not the subject of the appeal to the Court. In August 2011, the Court granted a Joint Motion for Remand filed from the parties vacating the Board's decision on the contested claims, and remanded the matter back to the Board.

In November 2011, the Veteran provided additional evidence in support of his claims, along with a waiver of RO initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2012).

In January 2012, the Board remanded the case to the AMC for additional development consistent with instructions in the August 2011 Joint Remand from the parties. 

In a September 2012 rating decision, the AMC awarded an increased, 30 percent evaluation for the Veteran's chondromalacia of the right knee, effective to April 27, 2012, the date of a VA examination. At that time the AMC also awarded an increased, 20 percent rating for chondromalacia and degenerative arthritis of the left knee, also effective to April 27, 2012. As a result, the AMC therefore has "staged" theses ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary). See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed the Veteran is requesting higher ratings for all time periods at issue unless he expressly indicates otherwise.). The Board has recharacterized the issues on the title page to reflect the "staged" ratings. 


In November 2012 statements, the Veteran expressed disagreement with the assigned effective dates for the disability evaluations that the RO awarded in the September 2012 rating decision. The Board construes his statements as additional argument in support of his staged rating claims. 

There also is a derivative TDIU claim here, advanced in the Veteran's accredited representative's November 2012 written presentation to the Board. 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18, 4.19. The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the evidence of record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As mentioned in the introduction, in January 2012, the Board remanded this case to the RO for additional development that was to include a VA orthopedic examination to determine the current severity of the Veteran's service connected right and left knee disorders. A VA compensation examination of the knees was conducted in April 2012, and the AMC then awarded increased disability evaluations for the Veteran's right and left knee disorders. 

The April 2012 VA examination report reflects the finding that there were so many inconsistencies that the degree of disability, if any, could not be established. It was also stated that with respect to functional impairment, pain, weakness, etc., no estimation could be made with any validity. It was stated that additional information or an examination could be performed to complete a review. 

In the November 2012 written presentation from the Veteran's accredited representative, along with raising a TDIU claim, it is also suggested that due to inconsistencies concerning the Veteran's pain complaints and pain on motion testing performed that the April 2012 VA examination is inadequate. Another examination is recommended by the Veteran's representative to properly evaluate the Veteran's disabilities. 

In light of the inconsistencies and questionable adequacy of the examination report even by the examiner himself, it is apparent that another examination is necessary to properly evaluate the Veteran's left and right knee disabilities. Particularly in terms of identifying any functional impairment associated with the disabilities of the Veteran's knees. It is important to mention that once VA provides a medical examination it must ensure that the examination is adequate, or, at minimum, explain why an adequate examination will not or cannot be provided. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran's representative also raised the additional issue of entitlement to a TDIU in his November 2012 written presentation. He argues that the Veteran owns a janitorial business that provides income of $5000 per year, and that he is unable to obtain full time employment due to his service connected disabilities. 

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU is an attempt to obtain an appropriate rating for disability or disabilities and, thus, is part and parcel of a claim for increased compensation. See Mayhue v. Shinseki, 24 Vet. App. 273 (2011). The Board therefore has jurisdiction to consider this additional TDIU claim. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a) ). But there must be cogent evidence of unemployability in the record. See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). And as the Court explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.

The Veteran is service connected and in receipt of a 30 percent disability evaluation for status post fracture right ulna; a 30 percent evaluation for chondromalaica of the right knee; a 20 percent evaluation for chronic lumbosacral strain; a 20 percent evaluation for chondromalaica and degenerative arthritis of the left knee. His combined service connected disability evaluation is 70 percent, including the bilateral factor. 

A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). The Veteran meets the threshold criteria for TDIU since he has a 70 percent combined disability evaluation due to a disability involving both lower extremities, chondromalaica of the right and left knees, each separately evaluated as 20 and 30 percent disabling. 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired. Indeed, according to 38 C.F.R. § 4.1 , the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.

Here, this derivative TDIU claim must be further developed before being decided. Specifically, as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297   (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be considered substantially gainful versus just marginal. See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). A medical opinion would be helpful concerning whether the Veteran is unemployable, meaning incapable of obtaining and maintaining substantially gainful employment, if only his service-connected disabilities are considered. 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Send the Veteran an updated VCAA letter pertaining to his derivative claim for a TDIU. Also complete any necessary further development of this claim, such as by having him complete and submit a formal TDIU application (VA Form 21-8940) recounting his employment history, level of education, etc.

2. Schedule a VA compensation examination to reassess the severity of the Veteran's chondromalaica of the right knee and chondromalacia and degenerative arthritis of the left knee disabilities. The claims file and a copy of this remand must be made available to and reviewed by the examiner for the history of this disability.

All necessary diagnostic testing and evaluation should be performed, including testing of the range of motion of this knee on extension and flexion. Additionally, the examiner should indicate whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, whether it causes slight, moderate, or severe impairment. 

The examiner is requested to place particular emphasis on determining whether the Veteran's left and right knee disorders exhibit limited motion, pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee. See 38 C.F.R. §§ 4.40 , 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).  The RO should consider all applicable laws and regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; VAOPGCPREC 9-2004 (2004). 

The examiner also is asked to comment on whether the Veteran's service connected disabilities, status post fracture right ulna; chondromalacia of the right knee; chronic lumbosacral strain; and chondromalacia and degenerative arthritis of the left knee render him incapable of obtaining and maintaining substantially gainful employment given his level of education, prior experience and training, etc., that is, without regard to disabilities that are not service connected. 

The examiner must discuss the rationale of any and all opinions expressed, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

The examination should include all diagnostic testing or evaluation deemed necessary, and the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and occupational histories. 

3. Then readjudicate these claims for higher ratings and a TDIU in light of this additional evidence. If these claims are not granted to his satisfaction, send him and his representative a SSOC and give him time to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

